Title: Thomas Jefferson’s Memorandum on James Bowdoin’s Letter, 18 September 1810
From: Jefferson, Thomas,Bowdoin, James,Madison, James
To: 


            Mr Bowdoin’s letter of May 1. 1807 with Ch. M. Somers’ affidavit as to the negociation for 3. millions of as of land in the Floridas between Omeely, D. Parker & Izquierda is this day delivered to the President of the US.
          
            
              
 Th: Jefferson
            
            
              Sep. 18. 1810.
            
          
        